This purports to be an appeal from an order discharging defendant's rule to show cause why the verdict should not be set aside and a new trial granted. No appeal is printed in the state of the case, but only a note that it was filed in the Supreme Court. Assuming that it was filed, nevertheless, it will not lie, because an order, either making absolute or discharging a rule to show cause, is not a final judgment, and, therefore, not appealable. An appeal will only lie from a final judgment. VanHoogenstyn v. Delaware, Lackawanna and Western Railroad Co.,90 N.J.L. 189; Denholtz v. Donner, Denholtz  Co., 96 Id.545; Wheat v. Public Service Gas Co., 97 Id. 584. And no appeal can be taken from a final judgment after the granting of a rule to show cause, unless exceptions are reserved in the rule.Faragasso v. Introcaso, 98 N.J.L. 583; Brown v. PublicService Railway Co., Id. 747; Rothfuss v. Public ServiceRailway Co., Id. 897.
The legislature at one time undertook to bestow upon this court the power to consider questions reviewable only in the Supreme Court on rule to show cause, but that act was declared unconstitutional as impairing the jurisdiction of the Supreme Court. Flanigan v. Guggenheim Smelting Co., 63 N.J.L. 647.
The appeal in this case will be dismissed. *Page 276